On Motion for Rehearing.
It occurs to us appellee, in his motion for rehearing, overlooks the finding of the jury that Ledbetter and Goodlett executed the contract with appellant as trustee for appellee and others, and that appellee signed the subscription contract which empowered the trustees to act for him. The contract was therefore the contract of appellee. The jury, by their findings, substantially find the trustees were acting for appellee when they signed the contract as trustees and were authorized thereto by the subscription contract. They certainly would not have so found if the power had been revoked, as contended by appellee. After appellant set up the contract which induced it to construct the railway where it did, appellee, in order to meet this phase of the case, alleged a revocation, and we think it was necessary on the part of appellee to so allege and prove it. As pointed out in the original opinion, after having given the power to contract to the trustees, we believe the burden was on the appellee to show appellant had notice of such revocation before he can set aside the contract, apparently lawfully executed. The trial court refused to submit the issue, at the request of appellant, to the jury as to whether appellant had notice of the revocation before signing the contract. The trial court, in his explanation to the bill of exceptions explains that he refused the request because there was no evidence on that point. We believe all the evidence in this case of notice is that given to Ledbetter, who was appellee's agent and not appellant's. The answer of appellant sets out the terms of the contract, in which it is alleged that appellant was induced to construct a railway in the street thereby. In the original opinion we used the term "invited" instead of "induced," used by the pleadings. We think this contract entered into by the authority of appellee was *Page 75 
sufficient to estop him from recovering damages to his property abutting on the street, which the appellee and others agreed they would pay or cause to be relinquished.
Under the facts of this case and the findings of the jury, we think the trial court should have rendered judgment for appellant. We find no reason for changing our view, as expressed in the orignal opinion, and the motion will be overruled.
HALL, J., not sitting.